82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mitchell Bias DUNLOW, Plaintiff-Appellant,v.Doctor IBARA;  Nurse Stevenson;  Nurse Beverly, Defendants-Appellees.
No. 95-7717.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 10, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, Chief District Judge.  (CA-95-1030-AM)
Mitchell Bias Dunlow, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1988) complaint and denying his motion for temporary restraining order.   Because no exceptional circumstances exist, the denial of Appellant's motion for a temporary restraining order is not appealable.  Drudge v. McKernon, 482 F.2d 1375 (4th Cir.1973).   In addition, the district court dismissed Appellant's complaint without prejudice for failure to allege facts indicating that his constitutional rights had been violated.   Because a dismissal without prejudice is not generally appealable, we dismiss the appeal.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).   We deny Appellant's motion for appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED